IN THE SUPREME COURT OF THE STATE OF DELAWARE

GORDON SCOTT LEVEY,                                  §
                                                     §
         Plaintiff-Below,                            §   No. 563, 2014
         Appellant,                                  §
                                                     §
         v.                                          §
                                                     §   Court Below: Court of Chancery
BROWNSTONE ASSET MANAGEMENT,                         §   of the State of Delaware,
LP, BROWNSTONE INVESTMENT                            §   C.A. No. 5714-VCL
PARTNERS, LLC, PINEBANK                              §
INVESTMENT PARTNERS, LLC,                            §
PINEBANK ASSET MANAGEMENT, LP,                       §
DOUGLAS LOWEY, OREN COHEN, and                       §
BARRET NAYLOR,                                       §
                                                     §
         Defendants-Below,                           §
         Appellees.                                  §

                                    Submitted: May 20, 2015
                                     Decided: May 21, 2015

Before STRINE, Chief Justice; HOLLAND and VAUGHN, Justices.

                                          ORDER

         This 21st day of May 2015, after careful consideration of the parties’ briefs and

oral argument on appeal, we find it evident that the judgment of the Court of

Chancery should be affirmed on the basis of and for the reasons assigned by the

Court of Chancery in its memorandum opinion dated August 1, 20141 and its order

denying the appellant’s motion for reargument dated August 22, 2014.2



1
    Levey v. Brownstone Asset Management, LP, 2014 WL 3811237 (Del. Ch. Aug. 1, 2014).
2
    Levey v. Brownstowne Asset Management, LP, 2014 WL 4186307 (Del. Ch. Aug. 22, 2014).
                                                1
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is hereby AFFIRMED.

                                       BY THE COURT:
                                       /s/ Leo E. Strine, Jr.
                                       Chief Justice




                                   2